Citation Nr: 1824832	
Decision Date: 04/25/18    Archive Date: 05/03/18

DOCKET NO. 12-14 570A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a low back disability.

2. Entitlement to service connection for a left knee disability.

3. Entitlement to service connection for a right knee disability


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. G. Perkins, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1964 to November 1966.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).

This matter was previously before the Board in September 2016 and remanded for further development. The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).  

Following the Board's remand, the RO issued a rating decision in March 2017 granting service connection for posttraumatic stress disorder (PTSD). Thus, representing a full grant of benefits sought. As the issue of service connection for a psychiatric disability is no longer before the Board, the remaining issues on appeal have been revised, as reflected on the title page above.


FINDINGS OF FACT

1. The probative and competent evidence of record is in equipoise as to whether the Veteran's low back disorder is the result of an incident or injury during service.

2. The probative and competent evidence of record is in equipoise as to whether the Veteran's left knee disorder is the result of an incident or injury during service.

3. The probative and competent evidence of record is in equipoise as to whether the Veteran's right knee disorder is the result of an incident or injury during service.

CONCLUSIONS OF LAW

1. Affording the Veteran the benefit of the doubt, the criteria for service connection for a low back disorder have been met. 38 U.S.C. §§ 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

2. Affording the Veteran the benefit of the doubt, the criteria for service connection for a left ankle disorder have been met. 38 U.S.C. §§ 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

3. Affording the Veteran the benefit of the doubt, the criteria for service connection for a right ankle disorder have been met. 38 U.S.C. §§ 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service. See 38 U.S.C. § 1110; 38 C.F.R. 
§ 3.303 (a). Establishing service connection generally requires competent evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease and the present disability. See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table). 

The Veteran contends that his back and bilateral knee disorders are a result of injuries sustained while parachute jumping during airborne training while in service. The Veteran's military records confirm that he attended Airborne training in April 1965 and the Veteran stated he made two parachute jumps while in Vietnam. The Veteran further contends that he did not obtain treatment for his back or knee pain during service. Instead he used over the counter (OTC) medication for his pain. As such, service treatment records are silent for any complaints of pain to the Veteran's back or knees. The Veteran was given an induction examination in September 1964 and a separation examination in November 1966. Neither examination notes any complaints of back pain, knee pain or injuries to the knees or back. Additionally, during those examinations the Veteran completed a report of medical history, where he answered "no" to the questions of do you have or had a "trick or locked knee" and "bone, joint, or other deformity." 

In December 2010, the Veteran was afforded VA examinations during which he reported to the examiner that he had episodic bilateral knee pain and back pain since making a total of five to six parachute jumps while in service and the conditions gradually worsened with activity after discharge from service. 

The Veteran was diagnosed with degenerative joint disease of both knees and mild osteoarthritis of the lumbar spine but the examiner offered negative etiology opinions. The examiner did not provide any rationale for the negative opinion other than the Veteran's service treatment records (STRs) were silent for complaints or treatment for knee or back injuries.

In a notice of disagreement (NOD), the Veteran provided a written statement, stating "the disabilities claimed are a direct result of my career in the military as an infantry trained in parachute jumping. Over the years, I used over the counter medications to help alleviate the pain. Prior to joining the military, I had no joint problems at all." The Veteran also included a statement when he submitted his substantive appeal (VA Form-9) in June 2012 stating that he did not seek treatment for his knees and lumbar disabilities immediately upon his release from active duty and that he treated himself with over the counter (OTC) medicine and learned to "work through the pain."

Pursuant to the Board's September 2016 remand, the Veteran was afforded VA examinations for his back and knee disorders in December 2016. The Veteran reported to the examiner that his knees started bothering him around 1964 to 1965 and that he did not seek medical attention back then. He advised that he hurt his back about the same time he hurt his knees while performing parachute jumps in training and in Vietnam. The Veteran told the examiner that he reported his pain at the time to a medic, but they did not do anything. The Veteran further stated to examiner that he also reported his injuries to his first sergeant, but "he would not let me go to sick call, and I was getting ready to separate anyway."

Regarding the Veteran's back disorder, the examiner diagnosed the Veteran with spondylosis, degenerative disc disease (DDD) and intervertebral disc syndrome (IVDS) of the thoracolumbar spine. The examiner opined that the Veteran's IVDS was not incurred in or caused by military service. The examiner's rationale was that the Veteran's STRs are silent as well post-service medical records through 2009. The Veteran was not diagnosed until 2010 over 44 years after service. The Veteran's imaging shows thoracolumbar spondylosis that is caused by and related to natural age-related progression, as consistent with the general population.

On VA knee examination in December 2016, the examiner reviewed the Veteran's records and noted that STRs were silent for any complaints or treatment for knee pain or injuries. In 1996, the Veteran had surgery on his right knee for a meniscal tear that was covered by workman's-compensation. Those records were destroyed and are unavailable. The Veteran had a second knee surgery for a medial meniscectomy and chondroplasty in 2004. The Veteran was diagnosed with left knee tricompartmental osteoarthritis. The examiner opined that it is less likely than not incurred in or caused by military service and it is not aggravated beyond its natural progression by military service. The rationale provided is that STRs and post service medical treatment records are silent for treatment until 2010. Therefore, it is most likely caused by and related to natural age-related progression and is not uncommon in the general aging population.

The examiner diagnosed the Veteran's right knee arthroscopy for medial meniscectomy times two, with residual tricompartmental osteoarthritis. The examiner opined that it is less likely than not incurred in or caused by military service and it is not aggravated beyond its natural progression by military service. The rationale provided is that STRs and post service medical treatment records are silent through the 1990's. His right knee is most likely caused by and related to his post-service workman's-compensation right knee injury and subsequent surgeries. 

The medical evidence of record shows that the Veteran has been diagnosed with degenerative arthritis of the spine, thoracolumbar spondylosis and intervertebral disc syndrome (IVDS) of the thoracolumbar spine, left knee tricompartmental osteoarthritis and right knee arthroscopy for medial meniscectomy times two, with residual tricompartmental osteoarthritis. Thus, there is competent evidence of current low back and bilateral knee disabilities.

The Veteran has consistently reported to VA, both in pursuit of treatment from a VA medical facility and in connection with his claim for compensation, that he injured his back and knees during active service while parachute jumping, that he self-treated for many years and has had problems since service. 

The Veteran is competent to report pain and other lay-observable symptoms and to report the onset of such symptoms in relation to his duties during active service. See Layno v. Brown, 6 Vet. App. 465, 469 (1994). In this case, there is a lack of contemporaneous medical records documenting any back or knee injuries or disabilities during service. 

The Veteran's statements of in-service injuries are consistent with the contemporaneous statements made on the November 1966 report of medical history for discharge from active service and are consistent with the general circumstances of his service. See 38 U.S.C. § 1154 (a)(1). Of note, VA examiners have emphasized the Veteran's negative responses on his report of medical history form at separation. However, the Board notes that the Veteran also provided a negative response to the question of whether he has or had "nightmares or recurring dreams." Yet during a May 2010 PTSD consultation referral for treatment, the Veteran reported to the VA staff psychiatrist that "Ever since he came back from Vietnam in '67 he has had trouble with "nightmares and backflashes." Following this consultation referral examination, the Veteran was diagnosed with PTSD. Therefore, the Board finds the Veteran's lay-testimony of his back and bilateral knee injuries during service to be credible despite the lack of treatment records documenting in-service complaints of back and bilateral knee pain. 

As such, the question remaining for consideration is whether there is a nexus between the in-service injuries and the current back and knee diagnoses. To determine whether there is such a relationship, the Board turns to the competent evidence of record.

In favor of a finding a nexus is the Veteran's competent and credible statements that he suffered injuries while parachuting resulting in back and right and left knee pain during active service, and that he has continued to experience pain since that time. The Veteran further reported that he treated himself with OTC medications. In addition, X-ray's taken during the January 2016 VA examination revealed that the Veteran has thoracolumbar spondylosis. 

Additionally, the Veteran's knee X-rays, as reported in his December 2016 VA examination show that in November 2010 he had bilateral degenerative joint disease of both knees with hypertrophic marginal lipping and narrowing of the medial joint space bilaterally and in December 2016 he had Tricompartmental osteoarthritis of the right and left knees, most prominent at the medial and patellofemoral compartments.

Therefore, the Board accepts these statements as competent evidence establishing that the Veteran's current disability is consistent with the Veteran's competent and credible testimony of in-service right and left ankle injuries.

Evidence against the claim is the December 2016 VA opinion; however, the Board finds that opinion is not persuasive. The basis of the negative nexus opinion is that the Veteran's back disability was not diagnosed until 2010 and that his degenerative changes are consistent with that of the general population. The examiner's rationale for the Veteran's bilateral knee disability is similar in that the left osteoarthritis was not diagnosed until 2010 changes are related to natural age-related progression, and that his right osteoarthritis is more likely related to his 1996 workman's-compensation injury. However, the examiner completely ignores or at a minimum does not discuss the relevance of the Veteran's competent and credible report that he injured his back and knees parachute jumping during service and has had problems with his back and knees ever since service.  

Accordingly, the Board finds no reason to afford greater probative weight to the examiner's negative nexus opinion than to the Veteran's competent and credible statements combined with the December 2016 VA examination diagnosis.

In summary, the competent and credible evidence shows that the Veteran sustained injuries to his back and bilateral knees during service and has had symptoms since then. The medical evidence within the records shows that the Veteran has been diagnosed with spondylosis, degenerative disc disease, IVDS of the thoracolumbar spine and tricompartmental osteoarthritis of both knees based on those symptoms. 

Accordingly, the evidence is at least in relative equipoise as to whether the Veteran's current low back and bilateral knee disabilities are etiologically related to his active service. The benefit of the doubt is resolved in the Veteran's favor; service connection for spondylosis, degenerative disc disease, IVDS of the thoracolumbar spine and tricompartmental osteoarthritis of both knees must be granted. Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a low back disability is granted.

Entitlement to service connection for a left knee disability is granted.

Entitlement to service connection for a right knee disability is granted.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


